ORDER
Toal, A.J.
The Board of commissioners on Grievances and Discipline petitions this Court for an order transferring respondent to disability inactive status. Respondent consents to the petition.
IT IS ORDERED that respondent is transferred to disability inactive status until further order of this Court and is enjoined from making disbursements from any account into which respondent has deposited client or trust monies.
IT IS FURTHER ORDERED that Moffatt G. McDonald, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other accounts into which respondent may have deposited client or trust monies. Mr. McDonald shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. McDonald has authority to make disbursements from respondent’s trust, escrow, and/or operating account(s) as is reasonably necessary and may apply to the Chairperson of the Board on Grievances and Discipline for authority to make any disbursements that appear to be unusual or out of the ordinary.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as notice to the bank or other financial institution that Moffatt G. McDonald, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Jean H. Toal
FOR THE COURT